NOTE: This order is n0np1'ecedential.
United States Court of AppeaIs
for the FederaI Circuit
JIMMY DEAN BALDWIN,
Claimant-Appello:nt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responclent-Appellee.
2010-7147
Appeal from the United States C0urt of Appeals for
Veterans C1aims in case n0. 08-4306, Judge Kenneth B.
Kramer.
ON MOTION
Before RADER, Chief Judge, NEWMAN and BRYSON, Circu,iz
Ju,dges.
PER CURLAM.
0 R D E R

BALDWIN V. DVA 2
The Secreta1y of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27(f) and to dismiss Jimmy
Dean Ba1dwin’s appeal Ba1dwin opposes.
Baldwin appealed to the United States Court of Ap-
pea1s for Veterans Claims, challenging a decision of the
Board of Veterans’ Appeals that denied his request to
reopen a previously denied service-connection claim for a
chronic foot condition. The Court of Appeals for Veterans
Claims vacated the Board’s decision and remanded the
matter for readjudication. BaldWin appealed. l
The Secretary argues that this court lacks jurisdiction
because the Court of Appea1s for Veterans Claims decision
was not final and does not meet the standard for appeal-
ability of nonEnal decisions set forth in Wr,`lliams v. Prin-
cipi, 275 F.3d 1361, 1363 (Fed. Cir. 2{)02). We agree.
This court generally does not review nonfinal deci-
sions of the Court of Appeals for Veterans Claims. Depar-
ture from this rule is justified only if three conditions are
fulfilled:
(1) there must have been a clear and final decision
of a legal issue that (a) is separate from the re-
mand proceedings (b) will directly govern the re-
mand proceedings or, (c) if reversed by this court,
would render the remand proceedings unneces-
sary; (2) the resolution of the legal issues must
adversely affect the party seeking review; and, (3)
there must be a substantial risk that the decision
would not survive a remand, i.e., that the remand
proceeding may moot the issue.
Id. at 1364 (footnotes omitted).
Because the requirements of Williams are not satis-
fied, the renewed order is not sufficiently final for the

3 BALDWIN V. DVA
purposes of our review. If the Court of Appeals for Veter-
ans Claims issues an adverse final decision at a later
date, Baldwin may thereafter appeal that decision to this
court. Thus, we dismiss
According1y,
IT lS ORDERED THATZ
(1) The Secreta1'y's motions are granted
(2) Each side shall bear its own costs
FoR THE CoURT
APR 0
5 2011 lsi Jan Horba1_v
Date J an Horbaly
Clerk
cc: Jimmy Dean Baldwin
Richard P. Schroeder, Esq.
s20
Issued As A l\/Iandate:  0 5 2011
Fl
o.s. count olF§\»pPEALs roa
ms Fl:oERAi cmr_:un
APR 05 2011
.lANHDRBALY
-C|.ER£